office_of_chief_counsel internal_revenue_service memorandum number release date cc corp wwburhop postn-115587-16 uilc date date to thomas d yang general attorney chicago large business international from gerald b fleming acting branch chief branch corporate third party communication none date of communication not applicable subject proper year of deduction for a worthless_stock loss this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend foreign parent ------------------------------------------------------------------------------ ------------------------------------------------------------------------- ---------------------------------- historic parent -------------------------------------------------------------------------- ------------------ taxpayer --------------------------------------------------------------------- ------------------------------------------------------------ -------------------------------------------------------------------------------- fsub -------------------------------------------------------------------------- ------------------------- sub ------------------------------------------------------------------------- ---------------------------------------------------------- postn-115587-16 country a date date date date date year year year year year year a b c d e f g h i j ---------- ----------- ------------------- ------------------- ------------------- ------------------- ------- ------- ------- ------- ------- ------- -- -------------- -------------- -------------- -------------- -------------- ---------------- ---------------- ---------------- -------------------- postn-115587-16 issue this memorandum responds to your request for advice relating to the interrelation between section and sec_1_1502-80 c in order to determine the appropriate year of deduction by taxpayer for a loss under sec_165 for the worthlessness of the stock of sub conclusion provided that the taxpayer meets the general requirements under sec_165 to deduct its loss on the worthlessness of the stock of sub during all of the years at issue sec_1_1502-80 defers the taxpayer’s deduction of the loss on the sub stock until the earliest of one of four identifiable events occur the only identifiable_event that occurred during the years at issue occurred when the taxpayer elected in year to change the classification of sub from a corporation to an entity disregarded as separate from the taxpayer the change in classification in year caused sub to cease to be a member of the taxpayer’s consolidated_group and as such permits the taxpayer to recognize its loss on the sub stock in year sec_1 c ii summary of facts the taxpayer is the common parent of a consolidated_group of corporations that join in the filing of a consolidated federal_income_tax return the taxpayer is wholly owned directly and indirectly by foreign parent a country a corporation foreign parent historically was part of the historic parent group and was separated from the historic parent group as part of a restructuring in year foreign parent directly and indirectly owns all of the stock of fsub a country a corporation prior to date year the unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended that was in effect during the years at issue or the regulations issued thereunder that were in effect during the years at issue during the years at issue sec_1_1502-80 provided f or consolidated_return years beginning on or after date stock of a member is not treated as worthless under sec_165 before the stock is treated as disposed of under the principles of sec_1_1502-19 however current sec_1_1502-80 provides that this paragraph c applies to taxable years for which the original federal_income_tax return is due without extensions after date however taxpayers may apply this paragraph c to taxable years beginning on or after date the taxpayer appears to have applied current sec_1_1502-80 to the transaction at issue and as such this memorandum applies current sec_1_1502-80 we understand that there is controversy over the valuation of sub specifically whether sub was in fact worthless for purposes of sec_165 during the years at issue and at the time the taxpayer elected to change sub’s classification however in order to examine the operation of sec_1_1502-80 we assume for purposes of this memorandum that the sub stock was worthless for sec_165 purposes as of the end of year and at all times during the years at issue postn-115587-16 taxpayer owned all of the stock of sub on date year the taxpayer sold a of the common_stock of sub to fsub for nominal consideration on date year fsub sold the a interest in sub back to the taxpayer for nominal consideration prior to its acquisition sub was publicly traded historic parent purchased sub from its public shareholders on date year as part of the acquisition transaction sub became liable on approximately dollar_figureb of intercompany loans used to finance the acquisition transaction after various assignments of debt most of sub’s intercompany debt was owed to fsub between year and year sub sold various non-core assets to third parties for a total of approximately dollar_figurec of this amount sub used approximately dollar_figured to repay intercompany debt after the various restructurings of sub’s operations and the repayment of debt as of the end of year sub owed approximately dollar_figuree to fsub and a very small amount to the taxpayer according to documentation provided by the taxpayer the taxpayer determined that the value of sub’s assets had declined by approximately dollar_figuref by the end of year because of the decline in the value of sub’s assets and the sales of operating_assets to pay intercompany debt the taxpayer determined that at the end of year sub had a negative net_worth of approximately dollar_figureg additional documentation provided by the taxpayer indicates that the taxpayer determined that sub had a negative net_worth at the end of both year and year because of sub’s reduced scope of operations and because sub’s continued insolvency could trigger a springing guarantee made by fsub to one of the third-party purchasers of sub’s assets foreign parent determined that part of the remaining debt sub owed to fsub should be forgiven thus on date year fsub forgave approximately dollar_figureh of the sub debt then on date year fsub forgave an additional dollar_figurei of the sub debt the taxpayer treated the cancellation of debt as a contribution to the capital of sub under sec_108 on date year the taxpayer filed a form_8832 to elect to treat sub as an entity disregarded as separate from the taxpayer on its federal_income_tax return for year the taxpayer claimed a loss on the stock of sub of dollar_figurej under sec_165 and revrul_2003_125 2003_2_cb_1243 law sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise for purposes of this memorandum we assume that all of the intercompany debt is valid debt for federal_income_tax purposes postn-115587-16 sec_1_165-1 and -1 d provide that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss sec_165 provides that if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 provides that the term security includes a share of stock in a corporation sec_165 provides that for the purposes of sec_165 any security in a corporation affiliated with a taxpayer which is a domestic_corporation shall not be treated as a capital_asset a corporation shall be treated as affiliated with the taxpayer only if the taxpayer owns directly stock in such corporation meeting the requirements of sec_1504 and more than percent of the aggregate of its gross_receipts for all taxable years have been from sources other than royalties certain rents dividends interest annuities and gains from sales or exchanges of stocks and securities whether a loss due to worthlessness actually is sustained during the taxable_year is a factual determination 326_us_287 reh’g 326_us_811 a taxpayer must prove with objective evidence that the stock in question became worthless during the taxable_year id pincite in 38_bta_1270 aff’d 112_f2d_320 7th cir a shareholder claimed a deduction for worthless_stock for the year in which the corporation liquidated the commissioner denied the deduction on the grounds that the stock had become worthless in a prior year the court concluded that stock is worthless when it has neither liquidating value nor potential future value thus the court concluded that the stock became worthless in a prior year and denied the taxpayer’s deduction for the year in which the deduction was claimed in the event of a corporate_liquidation the stock of the corporation is worthless if the shareholders do not receive payment for their stock see 87_tc_689 if a shareholder receives no payment for its stock in a liquidation of the corporation neither sec_331 nor sec_332 applies to the liquidation the fact that a shareholder receives no payment for its stock in a liquidation of the corporation demonstrates that such shareholder’s stock is worthless additionally the liquidation is an identifiable_event that fixes the loss with respect to the stock in revrul_2003_125 an eligible_entity treated as a corporation for u s federal_income_tax purposes elected to change its classification from a corporation to a disregarded_entity revrul_2003_125 held that the shareholders of such entity are allowed a worthless_security deduction under sec_165 if the fair_market_value of the assets postn-115587-16 of the entity including intangibles does not exceed the entity’s liabilities such that on the deemed liquidation of the entity the shareholder receives no payment on its stock sec_1_1502-80 provides that the internal_revenue_code or other law shall be applicable to the group to the extent that the regulations do not exclude its application to the extent not excluded other rules operate in addition and may be modified by these regulations sec_1_1502-80 provides that subsidiary stock is not treated as worthless under sec_165 until immediately before the earlier of the time i the stock is worthless within the meaning of sec_1_1502-19 or ii the subsidiary for any reason ceases to be a member of the group in general sec_1_1502-19 provides rules to determine when a member of a group is treated as disposing of a share of subsidiary stock sec_1 c iii treats a member of disposing of a share of subsidiary stock when the stock of the subsidiary is worthless and provides three different measures to determine worthlessness a substantially_all of s’s assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes eg under sec_165 or sec_1_1502-80 or if s’s asset is stock of a lower-tier member the stock is treated of as disposed of under sec_1_1502-19 an asset of s is not considered to be disposed of or abandoned to the extent the disposition is in complete_liquidation of s or is in exchange for consideration other than relief from indebtedness b an indebtedness of s is discharged if any part of the amount discharged is not included in gross_income and is not treated as tax-exempt_income under sec_1_1502-32 c a member takes into account a deduction or loss for the uncollectability of an indebtedness of s and the deduction or loss is not matched in the same tax_year by s’s taking into account a corresponding amount of income or gain from the indebtedness in determining consolidated_taxable_income sec_1_1502-32 provides that excluded cancellation_of_indebtedness_income is treated as tax-exempt_income only to the extent the discharge is applied to reduce tax_attributes attributable to any member of the group under sec_108 sec_1017 or sec_1_1502-28 however if s is treated as realizing excluded cancellation_of_indebtedness_income pursuant to sec_1_1502-28 relating to certain look-through rules s shall not be treated as realizing excluded cancellation_of_indebtedness_income for purposes of the preceding sentence postn-115587-16 sec_108 provides that except as provided in regulations for purposes of determining the income of the debtor from discharge_of_indebtedness if a debtor_corporation acquires its indebtedness from a shareholder as a contribution_to_capital a sec_118 shall not apply but b such corporation shall be treated as having satisfied the indebtedness with an amount of money equal to the shareholder’s adjusted_basis in the indebtedness sec_1_61-12 provides that an issuer realizes income from the cancellation of indebtedness upon the repurchase of a debt_instrument for an amount less than its adjusted_issue_price within the meaning of sec_1_1275-1 the amount of the discharge_of_indebtedness income is equal to the excess of the adjusted_issue_price over the repurchase price for purposes of sec_1_61-12 the term repurchase includes the retirement of a debt_instrument the conversion of a debt_instrument into the stock of the issuer and the exchange of a newly-issued debt_instrument for an existing debt_instrument sec_1_61-12 analysis as noted above we assume for purposes of this memorandum that the sub stock was worthless for sec_165 purposes as of the end of year and at all times during the years at issue however because sub is a member of the taxpayer’s consolidated_group sec_1_1502-80 defers the deduction of taxpayer’s loss on the worthlessness of the sub stock until one of four identifiable events occurs sec_1_1502-80 and ii the four identifiable events are the three events identified in sec_1_1502-19 or sub’s ceasing to be a member of the taxpayer’s group for any reason in this case none of the identifiable events in sec_1_1502-19 are applicable while sub disposed of subsidiaries and non-core lines of business substantially_all of sub’s assets were not treated as disposed of abandoned or destroyed for federal_income_tax purposes thus sec_1_1502-19 is inapplicable similarly sec_1_1502-19 is inapplicable because no member of the taxpayer’s group has taken a deduction or loss on the uncollectability of the debt of sub sec_1_1502-19 is inapplicable because fsub’s contribution of the sub indebtedness to capital under sec_108 did not produce cancellation_of_indebtedness_income under sec_108 sub is treated as satisfying the debt with cash in the amount of fsub’s basis in the debt from the information provided there is no indication that any event occurred that would cause fsub’s basis in the sub debt to be different from the adjusted_issue_price of the debt because the adjusted_issue_price of the debt and fsub’s basis in the debt are equal sub will not recognize postn-115587-16 any cancellation_of_indebtedness_income upon the contribution of the debt sec_1_61-12 as a result the only identifiable_event that could trigger the taxpayer’s loss on its sub stock is the change in classification of sub in year as noted above we assume that the taxpayer’s loss on its sub stock was realized prior to the end of year when the sub stock became worthless and that sec_1_1502-80 deferred such loss the change in classification of sub from a corporation to an entity disregarded as separate from the taxpayer in year caused sub to cease to be a member of the taxpayer’s consolidated_group and as such sec_1_1502-80 permits the taxpayer to recognize its loss on the sub stock in year see also revrul_2003_125 in conclusion we assume that the sub stock held by the taxpayer is worthless as of the end of year and at all times during the years at issue however sec_1_1502-80 deferred the taxpayer’s deduction of the loss on the sub stock until the earliest of one of four identifiable triggering events occur the only triggering event to occur was the taxpayer’s election to change the classification of sub from a corporation to an entity disregarded as separate from the taxpayer the change in classification in year caused sub to cease to be a member of the taxpayer’s consolidated_group and as such permits the taxpayer to recognize its loss on the sub stock in year sec_1_1502-80 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions ___________________________ gerald b fleming acting branch chief branch office of associate chief_counsel corporate we note that because sub has tax_attributes were the contribution of debt to capital to have produced cancellation_of_indebtedness_income i such income would have been excluded from sub’s income under sec_108 insolvency ii because the income would have been excluded from sub’s income sub would have been required to reduce attributes under sec_108 and iii because the excluded cancellation_of_indebtedness_income would have reduced sub’s attributes such income would have been treated as tax-exempt_income under sec_1_1502-32
